Citation Nr: 1217334	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  07-01 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a stomach disorder.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for migraine headaches, to include as secondary to residuals of a head injury and concussion.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for generalized anxiety disorder.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for coronary artery disease status post coronary artery bypass graft.

6.  Entitlement to service connection for residuals of a head injury and concussion.

7.  Entitlement to service connection for a back disorder.
8.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

9.  Entitlement to a total evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from March 2006 and November 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefits sought on appeal.  The Veteran appealed those decisions to BVA, and the case was referred to the Board for appellate review.

A hearing was held on September 3, 2009, in Waco, Texas, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board subsequently remanded the Veteran's claims for further development in January 2010.  The Board's January 2010 remand instructions and the subsequent actions of the RO and VA Appeals Management Center (AMC) will be discussed below.  The Veteran's claims have been returned to the Board.  

The issue of entitlement to service connection for a bilateral foot disorder, to include arthritis, has been raised by the record.  See a September 2009 statement from the Veteran.  However, that issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  

Characterization of an issue on appeal

The Board notes that the Veteran has not asserted that his migraine headaches were caused or aggravated by his in-service TBI.  However, in Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000), the United States Court of Appeals for Veterans Claims (the Court) held that VA has obligation to explore all legal theories, including those unknown to the Veteran, by which he can obtain benefit sought for the same disability.  The report of a July 2010 TBI examination, afforded to the Veteran in connection for his claim to establish service connection for residuals of a TBI and concussion, reflects that headaches are a common residual of a TBI.  See the July 2010 VA examination report.  As such, the Veteran's claim has been expanded to include entitlement to service connection under the theory of secondary service connection.  See also Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Bradford v. Nicholson, 20 Vet. App. 200, 206 (2006).  
In light of the Board characterization of the Veteran's migraine headaches claim, it is noted that a new etiological theory does not constitute a new claim.  See Ashford v. Brown, 10 Vet. App. 120, 123 (1997); Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  Accordingly, this claim has been recharacterized and is as stated on the title page of this decision.

The issues of entitlement to service connection for (1) a stomach disorder, (2) migraine headaches, to include as secondary to residuals of a head injury and concussion, (3) an acquired psychiatric disorder, to include PTSD and general anxiety disorder, (4) hypertension, (5) coronary artery disease status post coronary artery bypass graft, (6) residuals of a head injury and concussion, (7) a back disorder and (8) entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The January 2000 rating decision is final.

2.  Some of the evidence received since the January 2000 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claims to establish service connection for a stomach disorder, migraine headaches and general anxiety disorder and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The January 2000 rating decision is final.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.302, 20.1103 (2011).  

2.  The evidence received subsequent to the January 2000 rating decision is new and material and the claims for service connection for migraine headaches, a stomach disorder and general anxiety disorder are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (the Court) held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In the decision below, the Board has reopened the Veteran's claims for migraine headaches, a stomach disorder and general anxiety disorder. Therefore, regardless of whether the requirements of Kent have been met in this case, no harm or prejudice to the Veteran has resulted.  Also, since the Veteran's claims stomach disorder, migraine headaches and general anxiety disorder claims are being reopened, the Board's January 2010 remand instructions and the subsequent actions of the RO/AMC need not be discussed.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

Thus, the Board concludes that the current laws and regulations as they pertain to new and material evidence and substantial compliance with the Board prior remand directives have been complied with, and any in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Service Connection - in general

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection for certain chronic diseases, including psychoses, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within the initial post-service year.  See 38 C.F.R. §§3.307(a)(3), 3.309(a) (2011).  In such cases, the Board must reconcile the evidence of record with the rating criteria for the specific injury or disease as set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability, (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

New and Material Evidence

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 66 Fed. Reg. 45,628, 45,630 (August 29, 2001).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Discussion

The Veteran initially filed claims to establish service connection for a stomach disorder and migraine headaches in August 1984.  Those claims were denied by the RO in a November 1984 rating decision.  Specifically, the RO denied the Veteran's claims because he had no post-service diagnosis of a stomach disorder and there was no evidence that the Veteran's migraine headaches were the result of his service.  The Veteran was provided notification of this decision and his appellate and procedural rights, but did not appeal the decision.  Therefore, the decision is final.  38 C.F.R. § 20.1103.  
The Veteran subsequently filed several petitions to reopen these claims.  In a December 1988 rating decision, the RO noted that the Veteran had been diagnosed with gastritis since service, but the claim continued to be denied because there was no evidence that his gastritis was the result of his service at that time.  In rating decisions dated in November 1990 and January 2000, the RO continued to deny the Veteran's claims because new and material evidence had not been submitted regarding whether the Veteran's migraine headaches and/or stomach disorder were the result of his service.  The Veteran did not perfect an appeal concerning these decisions, and thus, they became final.  38 C.F.R. § 20.1103; see also Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  

In an August 1999 statement, the Veteran asserted that he was depressed.  See an August 1999 statement from the Veteran.  The RO construed this statement as a claim to establish service connection for general anxiety disorder.  The RO denied this claim in the January 2000 rating decision because his service treatment records failed to reflect that he had been treated for general anxiety disorder during service.  As previously noted, although the Veteran was provided notification of the January 2000 rating decision and his appellate and procedural rights, he did not appeal the decision and it became final.  38 C.F.R. § 20.1103.  

In sum, the Veteran's claims were most recently denied by the RO in the final January 2000 rating decision because there was no evidence that he was treated for general anxiety disorder during service and because there was no evidence that his migraine headaches or stomach disorder was the result of his service.  As such, for evidence to be new and material, (i.e., relating to unestablished facts necessary to substantiate the claim and raising a reasonable possibility of substantiating the claim), the evidence would have to pertain to these facts.  

The evidence on file at the time of the previous denial in January 2000 consisted of private treatment records from R.L.S., M.D. dated from January 1979 to February 1981, the Veteran's service treatment records, the Veteran's VA treatment records dated from December 1982 to March 1998, to include VA examination reports dated in December 1992 and January 1993, and statements from the Veteran and his mother.  

The evidence associated with the claims file subsequent to the January 2000 rating decision includes private treatment records, VA inpatient and outpatient treatment records, to include VA examination reports dated in June 2010 and July 2010, the Veteran's statements and testimony at the September 2009 hearing, pages from the Veteran's personnel file and statements from the Veteran.  

The Board observes that the Veteran has asserted that he has continuously experienced symptomatology associated with migraine headaches, a stomach disorder and general anxiety disorder since his service, and that he received treatment for all three conditions during his initial post-service year.  See statements from the Veteran dated in January 2005, August 2007, December 2008 and September 2009.  First, the Board finds that this evidence is "new" as the Veteran did not assert that he continuously suffered from these disorders since his service at the time of the January 2000 rating decision.  The Board also finds that this evidence is "material."  As noted above, evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The Board notes that in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

The Board finds that the evidence concerning continuity of symptomatology since service is related to an unsubstantiated element, i.e., continuity of symptomatology since service.  Although the Veteran's service records are devoid of any evidence of treatment for these disorders, for the purposes of reopening the claim, his statements are presumed credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Furthermore, when the Veteran's statements are viewed in conjunction with the other evidence of record, the Board finds that the new evidence raises a reasonable possibility of substantiating the claims in that VA examinations would be required to resolve whether the Veteran's currently diagnosed stomach disorder, general anxiety disorder and/or migraine headaches are the result of his service, to include continuity of symptomatology since separation.  See Shade, id.  Therefore, the Veteran's statements concerning continuity of symptomatology are found to be new and material evidence and the Veteran's petitions to reopen the claims for service connection for a stomach disorder, general anxiety disorder and migraine headaches are granted.  However, as is discussed below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claims can be adjudicated.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a stomach disorder is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for migraine headaches is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for general anxiety disorder is reopened, and to this extent only, the appeal is granted.



REMAND

Reasons for Remand:  To afford the Veteran appropriate notice, to obtain records from the Social Security Administration, to obtain outstanding VA treatment records, to afford the Veteran VA examinations and to adjudicate an inextricably intertwined issue.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Initially, the Board observes that a June 2010 VA examination report reflects that the Veteran reported receiving disability benefits from the Social Security Administration (SSA).  See a June 2010 VA examination report.  The Board notes that neither the SSA decision nor the records upon which that decision was based are associated with the claims file.  Although these records could affect the outcome of all of the Veteran's claims, it does not appear that they were requested or obtained by the RO.  Under 38 U.S.C.A. § 5107(a), VA's duty to assist specifically includes requesting information from other Federal departments or agencies.  In light of above, the Board concludes that the RO/AMC should attempt to obtain a copy of the SSA decision and any treatment records upon which that decision was based.  See generally Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Also, in January 2012 and April 2012 statements, the Veteran's representative noted that the Veteran has received recent VA treatment from the VA facilities in Temple, Texas, and Waco, Texas.  See January 2012 and April 2012 statements from the Veteran's representative.  These records may affect the outcome of all of the Veteran's claims, and thus, the duty to assist obligates VA to obtain them.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the Secretary has a duty to assist in obtaining relevant and adequately identified records); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record"); Dunn v. West, 11 Vet. App. 462 (1998).  Therefore, the RO/AMC should attempt to obtain any and all VA treatment records from the VA facilities in Waco, Texas, and Temple, Texas, dated from March 2010 to the present.  

Acquired Psychiatric Disorder - PTSD and General Anxiety Disorder

The Board notes that the Veteran originally filed separate claims to establish service connection for PTSD and general anxiety disorder.  While the Veteran's general anxiety disorder claim was previously denied by the RO, as discussed above, the Board has reopened this claim.  As such, the Veteran's PTSD and general anxiety disorder claims are now at the same procedural and evidentiary state.  

The medical evidence of record fails to reflect that the Veteran has been diagnosed with PTSD, and such a diagnosis was ruled out by a VA examiner in May 2010.  See a May 2010 VA examination report.  Rather, the Veteran has been diagnosed with general anxiety disorder.  See e.g., a January 1992 VA outpatient treatment record.  However, as noted above, there are outstanding VA and SSA treatment records which may reflect a diagnosis of PTSD.  
 
The Board observes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court has held that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  In light of the Court's holding in Clemons, the evidence of record and the outstanding evidence, the Board has merged the Veteran's PTSD and general anxiety disorder claims and recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and general anxiety disorder.  See Clemons, supra.  

Claims for PTSD are governed by the provisions of 38 C.F.R. § 3.304(f) and the Court's holding in Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  However, in light of the evidence of record and the Board's recharacterization of the Veteran's claims due to the Court's holding in Clemons, the Board has expanded the Veteran's claim to encompass all acquired psychiatric disorders.  Accordingly, the Board will analyze the Veteran's claim under the laws and regulations which apply to general service connection claims, recounted above, as well as PTSD claims.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Effective July 13, 2010, VA amended the regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, 38 C.F.R. § 3.304(f) was amended to redesignate former paragraphs (f) (3) and (f) (4) as paragraphs (f) (4) and (f) (5), respectively, and by adding a new paragraph (f) (3) that reads:

(f)(3)  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Board observes that the primary effect of the amendment of 38 C.F.R. § 3.304(f) (3) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the veteran's "fear of hostile military or terrorist activity."  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA or VA contracted psychiatrist or psychologist.  

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy" or was a POW as established by official records, including recognized military combat citations or other supportive evidence.  If the VA determines that the veteran engaged in combat with the enemy or was a POW and the alleged stressor is combat or POW related, then the veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with the circumstances, conditions or hardships of service." 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  If, however, the VA determines that the veteran did not engage in combat with the enemy or was a POW, or that the veteran engaged in combat with the enemy or was a POW, but the alleged stressor is not combat or POW related, the veteran's lay testimony by itself, is insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the veteran's statements or testimony.  Cohen v. Brown, 10 Vet. App. 128 (1997).

Initially, as noted above, the laws and regulations concerning service connection claims for PTSD (specifically, 38 C.F.R. § 3.304(f)) have been amended during the pendency of this appeal.  The Veteran has not been notified of these amendments.  If, as here, the record has a procedural defect with respect to the notice required under the Veterans Claims Assistance Act of 2000 (the VCAA), this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Therefore, upon Remand, the RO/AMC should afford the Veteran with complete VCAA notice, to include the amendments to 38 C.F.R. § 3.304(f) because the Board is without authority to do so.  

Also, the Veteran has reported two stressors which have been verified.  As instructed by the Board in the January 2010 remand, the RO completed a summary of these stressor events so that the VA examiner could determine whether the DSM-IV requirements for the sufficiency of a stressor were met by either event, and, if so, whether the Veteran met the DSM-IV criteria for a diagnosis of PTSD resulting from either event.  See the January 2010 Board remand at pages 11 - 12.  

The May 2010 VA PTSD examination reports reflects the examiner's opinion that the Veteran did not meet the DSM-IV criteria for a PTSD diagnosis, and all other Axis I diagnoses were deferred at that time.  See the May 2010 VA PTSD examination report.  As such, the VA examiner did not comment on whether the Veteran's verified stressors met the DSM-IV requirements concerning sufficiency of stressor events.  Since the Board has merged the Veteran's claims to establish service connection for PTSD and general anxiety disorder pursuant to the Court's holding in Clemons, the May 2010 VA PTSD examination is inadequate with regard to whether the Veteran has general anxiety disorder resulting from his service, to include either or both of his verified stressors.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.)

In light of the outstanding medical evidence in this case, the actions of the Board in merging the Veteran's claims, and the inadequacy of the May 2010 VA examination report, the Board concludes that the Veteran's acquired psychiatric disorder claim must be remanded in order to afford the Veteran a VA examination to determine whether the Veteran has an acquired psychiatric disorder, to include PTSD and general anxiety disorder, which is a result of his service, to include either of his verified stressor events.  

Residuals of a TBI and Concussion

As instructed by the Board in the January 2010 remand, the Veteran was afforded a VA examination in connection his claim to establish service connection for residuals of a TBI and concussion in July 2010.  This VA examination report reflects that, after a review of the Veteran's complete VA claims file and an interview with and physical examination of the Veteran, the VA examiner stated that the Veteran incurred an in-service TBI with possible concussion when he hit his head on a bench in September 1970.  However, the examiner opined that the Veteran's residuals of a TBI and concussion were not at least as likely as not the result of his service because the remainder of the Veteran's service treatment records, to include his separation examination report, were devoid any mention of amnesia, head injury and/or periods of unconsciousness.  See the July 2010 VA examination report.  

The Board concludes that the July 2010 opinion is inadequate because the VA examiner failed to consider whether the Veteran may have developed residuals of his in-service head injury during the period of more than 40 years since his separation from service in December 1971.  See Barr, supra.  Upon remand, the Veteran should be afforded another VA examination to determine whether his residuals of a TBI and concussion are the result of his service, to include head injuries sustained in September 1970 and November 1970.  

Stomach Disorder and Migraine Headaches

As stated in the Introduction, the Veteran's migraine headaches claim has been expanded to include entitlement to service connection under the theory of secondary service connection.  The Board notes that the Veteran has not been provided with the all of the laws and regulations pertinent to claims brought under the theory of secondary service connection.  In particular, the Veteran has not been provided notice of the elements which are necessary to substantiate a claim under the theory of secondary service connection as per 38 C.F.R. § 3.310 and the Court's holding in Allen v. Brown, 8 Vet. App. 374  (1995).  If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans, supra.  Therefore, upon remand, the Veteran must be provided a proper notice of the applicable regulations pertaining to claims brought under theory of secondary service connection.  

To the extent that the Veteran's migraine headaches claim may only be granted under the theory of secondary service connection if service connection is established for residuals of a TBI and concussion, the claims are inextricably intertwined.  For this reason, the issue of service connection for bilateral hearing loss must be resolved prior to resolution of the claim for service connection for tinnitus.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  

As noted above, the Veteran as asserted that he has suffered from a stomach disorder and migraine headaches since his service.  See statements from the Veteran dated in January 2005, August 2007, December 2008 and September 2009.  The Veteran's reports of experiencing in-service symptomatology of migraine headaches and a stomach disorder are competent.  See Layno, Rucker and Cartwright, all supra.  Further, the evidence of record reflects that the Veteran has been diagnosed with migraine headaches and gastritis (a stomach disorder) since his service.  See e.g., VA outpatient treatment records dated in February 1984 and August 1988, respectively.  In light of above, elements (1) and (2) of service connection have been demonstrated.  

The Veteran has not been afforded a VA examination in connection with his claims to establish service connection for a stomach disorder and migraine headaches.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  Therefore, the Board finds that a VA examination and medical opinions are necessary for determining the nature and etiology of the Veteran's stomach disorder and migraine headaches.  

Hypertension, Coronary Artery Disease and Back Disorder

As instructed by the Board in the January 2010 remand, the Veteran was afforded a VA examination in June 2010 in connection with his claims to establish service connection for hypertension, coronary artery disease status post coronary artery bypass graft and a back disorder.  Review of this VA examination report reflects that, after an interview with and physical examination of the Veteran, the examiner diagnosed hypertension, coronary artery disease and degenerative disc disease of the lumbar spine at L4 - L5.  However, the examiner opined that these disorders were not at least as likely as not the result of his service, stating "[t]here is no nexus from the service time to the current conditions.  There is no evidence in the records that prove these conditions began during the service time."  See the June 2010 VA examination report.  

The Board concludes that the June 2010 VA examination in inadequate for the purposes of deciding the Veteran's claims.  First, the examiner's rationale for his opinion appears conclusory as it does not explain why the Veteran's disorders are not likely related to service or address other possible causes for the Veteran's diagnosed disorders.  Also, the June 2010 VA examination report fails to reflect that the Veteran's complete VA claims file was available to and/or reviewed by the VA examiner in connection with the examination.  Specifically, while the examiner noted that the Veteran's VA treatment records were reviewed, his service treatment records and private treatment records were not.  If the Veteran's complete VA claims file was available for review by the June 2010 VA examiner, a more reasoned opinion citing to alternative causes of his disorders may have been rendered.  

For the reasons discussed above, the Board concludes that the June 2010 VA examination is inadequate for the purposes of deciding these claims.  See Barr, supra.  Upon remand, the Veteran should be afforded another VA examination to determine whether his coronary artery disease, hypertension and/or back disorder are the result of his service.  

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  It is the established policy of the VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In determining whether the Veteran is entitled to a total disability rating based upon individual unemployability, neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id. 

As noted above, a claim for TDIU must consider the Veteran's educational and occupational history.  The Veteran's occupational history is unclear.  While the Veteran reported on an August 2007 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Individual Unemployability) that he last had full-time employment in 1971, he reported to the June 2010 VA examiner that he last worked in a sewing factory in 1979 until he hurt his back.  See the June 2010 VA examination report.  Upon remand, the RO/AMC must complete any additional development which flows from the information provided by the Veteran or obtained by the RO/AMC, to include scheduling the Veteran for an appropriate VA examination and/or referring the Veteran's TDIU claim to the Undersecretary for Benefits or the Director of the Compensation and Pension Service for appropriate action as per 4.16(b). 

Further, as the Veteran's TDIU claim is partly reliant upon his service-connected disabilities and the evaluations assigned for such, the Board observes that the claim is inextricably intertwined with the claims being remanded by the Board.  Harris, supra.  Essentially, the RO/AMC's decisions regarding the other remanded issues may affect the outcome and procedural posture of the Veteran's TDIU claim.  Accordingly, the RO/AMC is reminded that the Veteran's service connection claims remanded herein must be readjudicated prior to the development of the Veteran's TDIU claim.

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following actions:  

1.  The RO/AMC must assure that all notice and development required by the VCAA has been accomplished.  Specifically, the RO/AMC must provide the Veteran with:  

a.  notice of the July 13, 2010 regulations changes concerning claims for PTSD adjudicated under 38 C.F.R. § 3.304(f); and 

b.  notice of the criteria necessary to substantiate a claim under the theory of secondary service connection as per 38 C.F.R. § 3.310 and the Court's holding in Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

2.  The RO/AMC must obtain and associate with the claims file any decision concerning disability benefits from the Social Security Administration (SSA), to include the treatment records on which that decision was based.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of these records.  

3.  The RO/AMC must contact the Veteran and request that he identify all non-VA health care providers that have treated him for his alleged disorders which are remanded herein.  The Veteran must complete a release for any private treatment records identified by him prior to any attempts to obtain such.  All records obtained should be associated with the Veteran's VA claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.

4.  The RO/AMC must obtain and associate with the claims file all outstanding records of VA treatment at the VA facilities in Temple, Texas, and Waco, Texas, dated from March 2010 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  

5.  The RO/AMC must afford the Veteran a VA examination to determine the nature and etiology of any hypertension and/or coronary artery disease that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  It should be noted that the Veteran did complain of chest pain in June 1971.

The examiner should identify all current cardiovascular disorders.  For each diagnosis identified, the examiner should state when the disorder first manifested.  He or she should also indicate whether it is at least as likely as not that the current disorder is the result of the Veteran's military service, including his chest pain in June 1971.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  The RO/AMC must afford the Veteran a VA examination to determine the nature and etiology of any back disorders, migraine headaches, stomach disorders and/or residuals of a head injury and concussion that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  It should be noted that the Veteran fell in September 1970 and hit his head sustaining a possible concussion and that he was later involved in a motor vehicle accident in November 1970.  

The Veteran has contended that he experienced symptomatology of a stomach disorder during his service.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge.

Thereafter, the examiner must address the following:  

a.  Identify all current back disorders, stomach disorders, headache disorders and residuals of a TBI and concussion.  

b.  For each back disorder identified in part (a), state whether it is at least as likely as not that the current disorder is the result of the Veteran's military service, to include his fall in September 1970 and the motor vehicle accident in November 1970.  

c.  For each stomach disorder identified in part (a), state whether it is at least as likely as not that the current disorder is the result of the Veteran's military service.  

d.  For each residual of a TBI and concussion identified in part (a), state whether it is at least as likely as not that the current disorder is the result of the Veteran's military service, to include his fall in September 1970 and the motor vehicle accident in November 1970.  

e.  For each headache disorder identified in part (a), state whether it is at least as likely as not that the current disorder is the result of the Veteran's military service, to include his fall in September 1970 and the motor vehicle accident in November 1970.  

f.  For each headache disorder identified in part (a), state whether it is at least as likely as not that the current disorder is proximately due to or the result of the residuals of his in-service TBI and concussion.  

g.  For each headache disorder identified in part (a), state whether it is at least as likely as not that the current disorder is aggravated by the residuals of his in-service TBI and concussion.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

7.  The RO/AMC must afford the Veteran a VA psychiatric examination to determine the diagnosis of any and all psychiatric disorders which may be present on Axis I.  The examiner is requested to review all pertinent records associated with the claims file, including the service treatment records and post-service medical records as well as the Veteran's own assertions.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include psychological testing including PTSD sub scales.  The RO/AMC should provide the examiner with a summary of the verified in-service stressors, and the examiner must be instructed that only these events may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in the current psychiatric symptoms.  

The Veteran has contended that he experienced symptomatology of an acquired psychiatric disorder during his service.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge.

Thereafter the examiner should address the following:  

a.  Identify all acquired psychiatric disorders which are currently present.  Specifically, the examiner must provide or rule out a diagnosis of PTSD as per the DSM-IV criteria.  

b.  The examiner must address whether the Veteran's verified stressors meet the DSM-IV requirements for sufficiency of a stressor.  

c.  For each acquire psychiatric disorder which is identified in part (a), state whether it is at least as likely as not that the disorder is the result of the Veteran's military service, to include his verified stressor events (if either are deemed sufficient stressors as per the DSM-IV).  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

8.  After completing these actions, the RO/AMC must conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the Veteran a VA examination in connection with his other claims for service connection or a VA examination addressing whether any service-connected disabilities render him unemployable.  

9.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If any benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


